     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 1 of 133




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JANE DOE 1,                            )
                                       )
            Plaintiff,                 )
                                       ) CIVIL ACTION FILE
       v.                              ) NO. 1:19-CV-03840-WMR
                                       )
RED ROOF INNS, INC., FMW RRI, NC, LLC, )
RED ROOF FRANCHISING, LLC, RRI WEST )
MANAGEMENT, LLC, VARAHI HOTEL, LLC, )
WESTMONT HOSPITALITY GROUP, INC.,      )
RRI III, LLC, HSI CHAMBLEE, LLC,       )
SUB-SU HOTEL GP, LLC, WHG SU           )
ATLANTA, LLC, WHG SU ATLANTA LP,       )
CC&S DEVELOPMENT, LLC, ESSEX, LLC,     )
AND KUZZINS BUFORD, LLC                )
                                       )
            Defendants.                )


  ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT HSI
CHAMBLEE, LLC TO PLAINTIFF’S SECOND AMENDED COMPLAINT

      COMES       NOW,     Defendant     HSI     CHAMBLEE,         LLC     (hereinafter

“Defendant”) in the above-styled action, and file its Answer and Affirmative

Defenses to Plaintiff’s Second Amended Complaint, showing the Court as follows:

                          AFFIRMATIVE DEFENSES

                       FIRST AFFIRMATIVE DEFENSE

      Plaintiff has failed to state a claim for which relief can be granted.

                                          1
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 2 of 133




                     SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the fact that no act or omission by Defendant

has caused Plaintiff’s alleged injuries or damages.

                       THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred on the grounds of acquiescence, waiver,

estoppel, and/or laches.

                     FOURTH AFFIRMATIVE DEFENSE

      The losses, if any, sustained by Plaintiff were the result of conduct of

persons or entities over whom Defendant has no control or responsibility, and for

whose conduct Defendant is thus not liable.

                       FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims against Defendant are barred because there is no causal

connection between any alleged act, error, or omission by Defendant and the

Plaintiff’s alleged injuries or damages.

                       SIXTH AFFIRMATIVE DEFENSE

      Defendant hereby gives notice that it intends to rely upon such other

defenses as may become apparent during the course of discovery and thus

expressly reserves the right to amend this Answer to assert such defenses.



                                           2
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 3 of 133




                     SEVENTH AFFIRMATIVE DEFENSE

      The injuries or damages complained of by Plaintiff were caused in whole or

in part by the negligence of Plaintiff and that such negligence equaled or exceeded

any negligence on the part of Defendant.

                      EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff willingly, knowingly, and voluntarily exposed herself to and

assumed the risk and therefore, Plaintiff’s recovery is barred.

                       NINTH AFFIRMATIVE DEFENSE

      Any alleged negligence or breach of duty by Defendant was not a proximate

cause of the damages claimed.

                      TENTH AFFIRMATIVE DEFENSE

      Plaintiff has released, settled, entered into accord and satisfaction or

otherwise compromised her claims herein and, accordingly, said claims are barred

by the operation of law.

                    ELEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s alleged damages were caused by a superseding and intervening

act, which was beyond the knowledge or control of Defendant.




                                           3
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 4 of 133




                    TWELFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred in whole or in part because of her own

comparative negligence.

                  THIRTEENTH AFFIRMATIVE DEFENSE

      Defendant acted in accordance with the applicable standard of care under the

circumstances.

                 FOURTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the applicable statute of limitations.

                   FIFTEENTH AFFIRMATIVE DEFENSE

      The imposition of punitive damages in this case is improper, as there is an

absence of a showing of malicious intent to cause harm to the Plaintiff.

                   SIXTEENTH AFFIRMATIVE DEFENSE

      An award of punitive or exemplary damages in this action would constitute a

violation of these Defendant’s right to due process of law under the Due Process

clauses of the Fifth and Fourteenth Amendments to the United States Constitution

and under paragraphs 1 and 2 of Article 1 of the Georgia Constitution because

Georgia does not have sufficient procedural safeguards to ensure that the jury’s

discretion in awarding punitive damages was reasonably constrained. Therefore,




                                          4
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 5 of 133




any award of punitive damages would be an excessive and arbitrary deprivation of

property without due process of law.

                 SEVENTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims for attorney’s fees are unwarranted and unsupported by

any construction of the facts of this case. As such, Plaintiff’s claims for attorney’s

fees should be dismissed.

                  EIGHTEENTH AFFIRMATIVE DEFENSE

      Plaintiff has failed to join indispensable parties under Fed. R. Civ. P. 19.

                  NINETEENTH AFFIRMATIVE DEFENSE

      Answering now the separate paragraphs of Plaintiff’s Complaint, Defendant

shows the Court as follows:

                                           1.

      Defendant does not have sufficient knowledge or information to either admit

or deny whether Plaintiff was trafficked at hotels around Atlanta, and therefore

must deny same.       Defendant denies the remaining allegations contained in

Paragraph 1 of Plaintiff’s Second Amended Complaint.

                                           2.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 2 of Plaintiff’s Second Amended Complaint.

                                          5
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 6 of 133




                                            3.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 3 of Plaintiff’s Second Amended Complaint. Specifically, Defendant

denies that any sex trafficking occurred at its hotel.

                                            4.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 4 of Plaintiff’s Second Amended Complaint. Specifically, Defendant

denies that any sex trafficking occurred at its hotel.

                                            5.

      In response to Paragraph 5 of Plaintiff’s Second Amended Complaint,

Defendant denies any liability for Plaintiff’s alleged damages or injuries.

Defendant specifically denies liability pursuant to the Trafficking Victims

Protection Reauthorization Act, the Georgia Racketeer and Influenced and Corrupt

Organizations Act, and for negligence.

                                   THE PARTIES

                                            6.

      Defendant does not have sufficient knowledge or information to either admit

or deny the allegations contained in Paragraph 6 of Plaintiff’s Second Amended

Complaint, and therefore must deny same.

                                           6
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 7 of 133




                             Smyrna Reed Roof

                                       7.

      The allegations of Paragraph 7 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 7 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                       8.

      The allegations of Paragraph 8 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 8 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                       9.

      The allegations of Paragraph 9 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 9 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                       10.

      The allegations of Paragraph 10 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                      7
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 8 of 133




information to either admit or deny the allegations contained in Paragraph 10 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                        11.

      The allegations of Paragraph 11 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 11 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                        12.

      The allegations of Paragraph 12 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 12 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                        13.

      Paragraph 13 does not contain either a factual or legal allegation and

therefore no response is required. To the extent a response is deemed necessary,

Defendant denies the allegations contained in Paragraph 13 of the Second

Amended Complaint.




                                       8
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 9 of 133




                               Atlanta Red Roof

                                        14.

      The allegations of Paragraph 14 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 14 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                        15.

      Paragraph 15 does not contain either a factual or legal allegation and

therefore no response is required. To the extent a response is deemed necessary,

Defendant denies the allegations contained in Paragraph 15 of the Second

Amended Complaint.

                           Suburban Extended Stay

                                        16.

      Defendant admits the allegations contained in Paragraph 16 of the Second

Amended Complaint.

                                        17.

      The allegations of Paragraph 17 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                       9
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 10 of 133




information to either admit or deny the allegations contained in Paragraph 17 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                        18.

      The allegations of Paragraph 18 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 18 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                        19.

      The allegations of Paragraph 19 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 19 of

Plaintiff’s Second Amended Complaint, and therefore must deny same.

                                        20.

      In response to Paragraph 20, Defendant objects to being categorically

included with any other named Defendant as it has no relationship with any other

named Defendant.      Moreover, Defendant had and has no control of or

responsibility for any other named Defendant.     By way of further response,

Defendant states that Paragraph 20 does not contain either a factual or legal

allegation and therefore no response is required. To the extent a response is

                                      10
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 11 of 133




deemed necessary, Defendant denies the allegations contained in Paragraph 20 of

the Second Amended Complaint.

                                   Microtel

                                         21.

      The allegations of Paragraph 21 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 21 of

Plaintiff’s Second Amended Complaint.

                                         22.

      The allegations of Paragraph 22 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 22 of

Plaintiff’s Second Amended Complaint.

                                         23.

      The allegations of Paragraph 23 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 23 of

Plaintiff’s Second Amended Complaint.




                                        11
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 12 of 133




                                         24.

      The allegations of Paragraph 24 of the Second Amended Complaint are not

directed at this Defendant. Paragraph 24 does not contain either a factual or legal

allegation and therefore no response is required. To the extent a response is

deemed necessary, Defendant denies the allegations contained in Paragraph 24 of

the Second Amended Complaint.

                                         25.

      Paragraph 25 does not contain either a factual or legal allegation and

therefore no response is required. To the extent a response is deemed necessary,

Defendant denies the allegations contained in Paragraph 25 of the Second

Amended Complaint. By way of further response, Defendant denies that any other

Defendant acted as its agent, representative or employee.

                          JURISDICTION & VENUE

                                         26.

      Defendant admits the allegations contained in Paragraph 26 of Plaintiff’s

Second Amended Complaint.

                                         27.

      Defendant admits the allegations contained in Paragraph 27 of Plaintiff’s

Second Amended Complaint.

                                        12
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 13 of 133




                                         28.

      Defendant admits that venue is proper in the Northern District of Georgia.

All remaining allegations contained in Paragraph 28 of Plaintiff’s Second

Amended Complaint are denied.

                         FACTUAL ALLEGATIONS

I.    THE SMYRNA RED ROOF

      A.    The Trafficking of Jane Doe 1 at the Smyrna Red Roof.

                                         29.

      The allegations of Paragraph 29 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 29 of

Plaintiff’s Second Amended Complaint.

                                         30.

      The allegations of Paragraph 30 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 30 of

Plaintiff’s Second Amended Complaint.




                                        13
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 14 of 133




                                         31.

      The allegations of Paragraph 31 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 31 of

Plaintiff’s Second Amended Complaint.

                                         32.

      The allegations of Paragraph 32 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 32 of

Plaintiff’s Second Amended Complaint.

                                         33.

      The allegations of Paragraph 33 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 33 of

Plaintiff’s Second Amended Complaint.

                                         34.

      The allegations of Paragraph 34 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        14
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 15 of 133




information to either admit or deny the allegations contained in Paragraph 34 of

Plaintiff’s Second Amended Complaint.

                                         35.

      The allegations of Paragraph 35 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 35 of

Plaintiff’s Second Amended Complaint.

                                         36.

      The allegations of Paragraph 36 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 36 of

Plaintiff’s Second Amended Complaint.

                                         37.

      The allegations of Paragraph 37 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 37 of

Plaintiff’s Second Amended Complaint.




                                        15
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 16 of 133




                                         38.

      The allegations of Paragraph 38 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 38 of

Plaintiff’s Second Amended Complaint.

                                         39.

      The allegations of Paragraph 39 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 39 of

Plaintiff’s Second Amended Complaint.

                                         40.

      The allegations of Paragraph 40 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 40 of

Plaintiff’s Second Amended Complaint.

                                         41.

      The allegations of Paragraph 41 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        16
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 17 of 133




information to either admit or deny the allegations contained in Paragraph 41 of

Plaintiff’s Second Amended Complaint.

                                         42.

      The allegations of Paragraph 42 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 42 of

Plaintiff’s Second Amended Complaint.

                                         43.

      The allegations of Paragraph 43 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 43 of

Plaintiff’s Second Amended Complaint.

                                         44.

      The allegations of Paragraph 44 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 44 of

Plaintiff’s Second Amended Complaint.




                                        17
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 18 of 133




                                         45.

      The allegations of Paragraph 45 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 45 of

Plaintiff’s Second Amended Complaint.

                                         46.

      The allegations of Paragraph 46 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 46 of

Plaintiff’s Second Amended Complaint.

                                         47.

      The allegations of Paragraph 47(a)-(b) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph 47(a)-

(b) of Plaintiff’s Second Amended Complaint.

                                         48.

      The allegations of Paragraph 48 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        18
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 19 of 133




information to either admit or deny the allegations contained in Paragraph 48 of

Plaintiff’s Second Amended Complaint.

                                         49.

      The allegations of Paragraph 49 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 49 of

Plaintiff’s Second Amended Complaint.

                                         50.

      The allegations of Paragraph 50 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 50 of

Plaintiff’s Second Amended Complaint.

                                         51.

      The allegations of Paragraph 51 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 51 of

Plaintiff’s Second Amended Complaint.




                                        19
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 20 of 133




                                         52.

      The allegations of Paragraph 52 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 52 of

Plaintiff’s Second Amended Complaint.

                                         53.

      The allegations of Paragraph 53 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 53 of

Plaintiff’s Second Amended Complaint.

                                         54.

      The allegations of Paragraph 54 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 54 of

Plaintiff’s Second Amended Complaint.

                                         55.

      The allegations of Paragraph 55 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        20
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 21 of 133




information to either admit or deny the allegations contained in Paragraph 55 of

Plaintiff’s Second Amended Complaint.

                                         56.

      The allegations of Paragraph 56 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 56 of

Plaintiff’s Second Amended Complaint.

                                         57.

      The allegations of Paragraph 57 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 57 of

Plaintiff’s Second Amended Complaint.

                                         58.

      The allegations of Paragraph 58(a)-(e) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph 58(a)-

(e) of Plaintiff’s Second Amended Complaint.




                                        21
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 22 of 133




                                         59.

      The allegations of Paragraph 59 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 59 of

Plaintiff’s Second Amended Complaint.

                                         60.

      The allegations of Paragraph 60(a)-(b) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph 60(a)-

(b) of Plaintiff’s Second Amended Complaint.

                                         61.

      The allegations of Paragraph 61 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 61 of

Plaintiff’s Second Amended Complaint.

                                         62.

      The allegations of Paragraph 62(a)-(b) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge




                                        22
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 23 of 133




or information to either admit or deny the allegations contained in Paragraph 62(a)-

(b) of Plaintiff’s Second Amended Complaint.

                                         63.

      The allegations of Paragraph 63(a)-(d) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph 63(a)-

(d) of Plaintiff’s Second Amended Complaint.

                                         64.

      The allegations of Paragraph 64 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 64 of

Plaintiff’s Second Amended Complaint.

                                         65.

      The allegations of Paragraph 65 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 65 of

Plaintiff’s Second Amended Complaint.




                                        23
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 24 of 133




                                         66.

      The allegations of Paragraph 66 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 66 of

Plaintiff’s Second Amended Complaint.

                                         67.

      The allegations of Paragraph 67 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 67 of

Plaintiff’s Second Amended Complaint.

                                         68.

      The allegations of Paragraph 68 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 68 of

Plaintiff’s Second Amended Complaint.

                                         69.

      The allegations of Paragraph 69 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        24
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 25 of 133




information to either admit or deny the allegations contained in Paragraph 69 of

Plaintiff’s Second Amended Complaint.

                                         70.

      The allegations of Paragraph 70 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 70 of

Plaintiff’s Second Amended Complaint.

                                         71.

      The allegations of Paragraph 71 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 71 of

Plaintiff’s Second Amended Complaint.

                                         72.

      The allegations of Paragraph 72 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 72 of

Plaintiff’s Second Amended Complaint.




                                        25
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 26 of 133




                                         73.

      The allegations of Paragraph 73 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 73 of

Plaintiff’s Second Amended Complaint.

                                         74.

      The allegations of Paragraph 74 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 74 of

Plaintiff’s Second Amended Complaint.

                                         75.

      The allegations of Paragraph 75 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 75 of

Plaintiff’s Second Amended Complaint.

      B.    The Smyrna Red Roof Defendants

                                         76.

      The allegations of Paragraph 76 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                        26
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 27 of 133




information to either admit or deny the allegations contained in Paragraph 76 of

Plaintiff’s Second Amended Complaint.

                                         77.

      The allegations of Paragraph 77 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 77 of

Plaintiff’s Second Amended Complaint.

            1.    The Corporate Relationship between Westmont and Red
                  Roof Inns, Inc.
                                         78.

      The allegations of Paragraph 78 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 78 of

Plaintiff’s Second Amended Complaint.

                                         79.

      The allegations of Paragraph 79 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 79 of

Plaintiff’s Second Amended Complaint.



                                        27
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 28 of 133




                                         80.

      The allegations of Paragraph 80 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 80 of

Plaintiff’s Second Amended Complaint.

                                         81.

      The allegations of Paragraph 81 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 81 of

Plaintiff’s Second Amended Complaint.

                                         82.

      The allegations of Paragraph 82 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 82 of

Plaintiff’s Second Amended Complaint.

                                         83.

      The allegations of Paragraph 83 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        28
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 29 of 133




information to either admit or deny the allegations contained in Paragraph 83 of

Plaintiff’s Second Amended Complaint.

                                         84.

      The allegations of Paragraph 84 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 84 of

Plaintiff’s Second Amended Complaint.

                                         85.

      The allegations of Paragraph 85 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 85 of

Plaintiff’s Second Amended Complaint.

                                         86.

      The allegations of Paragraph 86 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 86 of

Plaintiff’s Second Amended Complaint.




                                        29
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 30 of 133




                                         87.

      The allegations of Paragraph 87(a)-(e) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph 87(a)-

(e) of Plaintiff’s Second Amended Complaint.

                                         88.

      The allegations of Paragraph 88 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 88 of

Plaintiff’s Second Amended Complaint.

            2.     Owners and Franchisees of the Smyrna Red Roof

                                         89.

      The allegations of Paragraph 89 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 89 of

Plaintiff’s Second Amended Complaint.

                                         90.

      The allegations of Paragraph 90 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                        30
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 31 of 133




information to either admit or deny the allegations contained in Paragraph 90 of

Plaintiff’s Second Amended Complaint.

                                         91.

      The allegations of Paragraph 91 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 91 of

Plaintiff’s Second Amended Complaint.

            3.    Managers of the Smyrna Red Roof

                                         92.

      The allegations of Paragraph 92 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 92 of

Plaintiff’s Second Amended Complaint.

                                         93.

      The allegations of Paragraph 93 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 93 of

Plaintiff’s Second Amended Complaint.




                                        31
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 32 of 133




                                         94.

      The allegations of Paragraph 94 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 94 of

Plaintiff’s Second Amended Complaint.

                                         95.

      The allegations of Paragraph 95 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 95 of

Plaintiff’s Second Amended Complaint.

                                         96.

      The allegations of Paragraph 96 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 96 of

Plaintiff’s Second Amended Complaint.

                                         97.

      The allegations of Paragraph 97 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        32
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 33 of 133




information to either admit or deny the allegations contained in Paragraph 97 of

Plaintiff’s Second Amended Complaint.

                                         98.

      The allegations of Paragraph 98(a)-(g) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph 98(a)-

(g) of Plaintiff’s Second Amended Complaint.

                                         99.

      The allegations of Paragraph 99 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 99 of

Plaintiff’s Second Amended Complaint.

            4.     The Smyrna Red Roof Franchisor

                                      100.

      The allegations of Paragraph 100 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 100 of

Plaintiff’s Second Amended Complaint.




                                        33
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 34 of 133




                                     101.

      The allegations of Paragraph 101 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 101 of

Plaintiff’s Second Amended Complaint.

                                     102.

      The allegations of Paragraph 102(a)-(o) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

102(a)-(o) of Plaintiff’s Second Amended Complaint.

II.   THE ATLANTA RED ROOF

      A.    The Sex Trafficking of Jane Doe 1 at the Atlanta Red Roof

                                     103.

      The allegations of Paragraph 103 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 103 of

Plaintiff’s Second Amended Complaint.




                                        34
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 35 of 133




                                     104.

      The allegations of Paragraph 104 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 104 of

Plaintiff’s Second Amended Complaint.

                                     105.

      The allegations of Paragraph 105 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 105 of

Plaintiff’s Second Amended Complaint.

                                     106.

      The allegations of Paragraph 106 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 106 of

Plaintiff’s Second Amended Complaint.

                                     107.

      The allegations of Paragraph 107 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        35
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 36 of 133




information to either admit or deny the allegations contained in Paragraph 107 of

Plaintiff’s Second Amended Complaint.

                                     108.

      The allegations of Paragraph 108 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 108 of

Plaintiff’s Second Amended Complaint.

                                     109.

      The allegations of Paragraph 109 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 109 of

Plaintiff’s Second Amended Complaint.

                                     110.

      The allegations of Paragraph 110 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 110 of

Plaintiff’s Second Amended Complaint.




                                        36
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 37 of 133




                                     111.

      The allegations of Paragraph 111 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 111 of

Plaintiff’s Second Amended Complaint.

                                     112.

      The allegations of Paragraph 112 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 112 of

Plaintiff’s Second Amended Complaint.

                                     113.

      The allegations of Paragraph 113 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 113 of

Plaintiff’s Second Amended Complaint.

                                     114.

      The allegations of Paragraph 114(a)-(h) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge




                                        37
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 38 of 133




or information to either admit or deny the allegations contained in Paragraph

114(a)-(h) of Plaintiff’s Second Amended Complaint.

                                     115.

      The allegations of Paragraph 115 of the Second Amended Complaint are

not directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 115 of

Plaintiff’s Second Amended Complaint.

                                     116.

      The allegations of Paragraph 116(a)-(e) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

116(a)-(e) of Plaintiff’s Second Amended Complaint.

                                     117.

      The allegations of Paragraph 117 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 117 of

Plaintiff’s Second Amended Complaint.




                                        38
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 39 of 133




                                     118.

      The allegations of Paragraph 118 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 118 of

Plaintiff’s Second Amended Complaint.

                                     119.

      The allegations of Paragraph 119 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 119 of

Plaintiff’s Second Amended Complaint.

      B.    The Atlanta Red Roof Defendants

                                     120.

      The allegations of Paragraph 120 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 120 of

Plaintiff’s Second Amended Complaint.

                                     121.

      The allegations of Paragraph 121 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                        39
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 40 of 133




information to either admit or deny the allegations contained in Paragraph 121 of

Plaintiff’s Second Amended Complaint.

            1.    The Corporate Relationship Between Westmont and Red
                  Roof Inns, Inc.

                                     122.

      The allegations of Paragraph 122 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 122 of

Plaintiff’s Second Amended Complaint.

                                     123.

      The allegations of Paragraph 123 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 123 of

Plaintiff’s Second Amended Complaint.

                                     124.

      The allegations of Paragraph 124 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 124 of

Plaintiff’s Second Amended Complaint.



                                        40
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 41 of 133




            2.    Owners of the Atlanta Red Roof

                                     125.

      The allegations of Paragraph 125 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 125 of

Plaintiff’s Second Amended Complaint.

                                     126.

      The allegations of Paragraph 126 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 126 of

Plaintiff’s Second Amended Complaint.

            3.    Managers of the Atlanta Red Roof.

                                     127.

      The allegations of Paragraph 127 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 127 of

Plaintiff’s Second Amended Complaint.




                                        41
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 42 of 133




                                     128.

      The allegations of Paragraph 128 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 128 of

Plaintiff’s Second Amended Complaint.

                                     129.

      The allegations of Paragraph 129 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 129 of

Plaintiff’s Second Amended Complaint.

                                     130.

      The allegations of Paragraph 130(a)-(g) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

130(a)-(g) of Plaintiff’s Second Amended Complaint.

            4.    Franchisors of the Atlanta Red Roof

                                     131.

      The allegations of Paragraph 131 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                        42
       Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 43 of 133




information to either admit or deny the allegations contained in Paragraph 131 of

Plaintiff’s Second Amended Complaint.

III.   THE SUBURBAN EXTENDED STAY

       A.    The Sex Trafficking of Jane Doe 1 at the Suburban Extended Stay

                                      132.

       Defendant denies that either Plaintiff or Jane Doe 2 were trafficked at its

hotel during its ownership or management. By way of further response, Defendant

denies all remaining allegations contained in Paragraph 132 of Plaintiff’s Second

Amended Complaint.

                                      133.

       Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 133 of Plaintiff’s Second Amended

Complaint.

                                      134.

       Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 134 of Plaintiff’s Second Amended

Complaint.

                                        43
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 44 of 133




                                    135.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 135 of Plaintiff’s Second Amended

Complaint.

                                    136.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 136 of Plaintiff’s Second Amended

Complaint.

                                    137.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 137 of Plaintiff’s Second Amended

Complaint.

                                    138.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all




                                     44
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 45 of 133




remaining allegations contained in Paragraph 138 of Plaintiff’s Second Amended

Complaint.

                                    139.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 139 of Plaintiff’s Second Amended

Complaint.

                                    140.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 140 of Plaintiff’s Second Amended

Complaint.

                                    141.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 141 of Plaintiff’s Second Amended

Complaint.




                                     45
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 46 of 133




                                    142.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 142 of Plaintiff’s Second Amended

Complaint.

                                    143.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 143 of Plaintiff’s Second Amended

Complaint.

                                    144.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 144 of Plaintiff’s Second Amended

Complaint.

                                    145.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all




                                     46
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 47 of 133




remaining allegations contained in Paragraph 145 of Plaintiff’s Second Amended

Complaint.

                                    146.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management.      By way of further response, Defendant denies all

remaining allegations contained in Paragraph 146 of Plaintiff’s Second Amended

Complaint.

                                    147.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 147 of Plaintiff’s Second Amended

Complaint.

                                    148.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management.      By way of further response, the allegations of

Paragraph 148 of the Second Amended Complaint are not directed at this

Defendant. Defendant does not have sufficient knowledge or information to either

admit or deny the allegations contained in Paragraph 148 of Plaintiff’s Second

Amended Complaint, and therefore denies same.

                                      47
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 48 of 133




                                    149.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management.      By way of further response, the allegations of

Paragraph 148 of the Second Amended Complaint are not directed at this

Defendant. Defendant does not have sufficient knowledge or information to either

admit or deny the allegations contained in Paragraph 148 of Plaintiff’s Second

Amended Complaint, and therefore denies same.

                                    150.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management.      By way of further response, the allegations of

Paragraph 150 of the Second Amended Complaint are not directed at this

Defendant. Defendant does not have sufficient knowledge or information to either

admit or deny the allegations contained in Paragraph 150 of Plaintiff’s Second

Amended Complaint, and therefore denies same.

                                    151.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management.      By way of further response, the allegations of

Paragraph 151 of the Second Amended Complaint are not directed at this

Defendant. Defendant does not have sufficient knowledge or information to either

                                      48
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 49 of 133




admit or deny the allegations contained in Paragraph 151 of Plaintiff’s Second

Amended Complaint, and therefore denies same.

                                        152.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. The allegations of Paragraph 152(c)-(e) of the Second

Amended Complaint are not directed at this Defendant. Defendant denies that

Plaintiff was trafficked at its hotel during its ownership or management.

Defendant further denies that it had knowledge of or notice of any foreseeable risk

of sex trafficking ventures at the property.

      a.     Defendant does not have sufficient knowledge or information to either

admit or deny the allegations contained in Paragraph 152(a) of Plaintiff’s Second

Amended Complaint. By way of further response, Defendant states that it had no

knowledge of or notice of sex trafficking ventures at the property. Defendant

denies that Plaintiff was trafficked at its hotel during its ownership or management.

      b.     Defendant does not have sufficient knowledge or information to either

admit or deny the allegations contained in Paragraph 152(b) of Plaintiff’s Second

Amended Complaint. By way of further response, Defendant states that it had no

knowledge of or notice of sex trafficking ventures at the property. Defendant

denies that Plaintiff was trafficked at its hotel during its ownership or management

                                          49
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 50 of 133




                                       153.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 153 of Plaintiff’s Second Amended

Complaint.

                                       154.

      The allegations of Paragraph 154(a)-(f) of the Second Amended Complaint

are not directed at this Defendant. Defendant denies that Plaintiff was trafficked at

its hotel during its ownership or management.        To the extent any allegation

contained in Paragraph 154(a)-(f) is directed at this Defendant, Defendant

expressly denies those allegations.

                                       155.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 155 of Plaintiff’s Second Amended

Complaint.

                                       156.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

                                         50
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 51 of 133




remaining allegations contained in Paragraph 156 of Plaintiff’s Second Amended

Complaint.

                                    157.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 157 of Plaintiff’s Second Amended

Complaint.

                                    158.

      Defendant denies that Plaintiff was trafficked at its hotel during its

ownership or management. By way of further response, Defendant denies all

remaining allegations contained in Paragraph 158 of Plaintiff’s Second Amended

Complaint.

      B.     The Suburban Extended Stay Defendants

                                    159.

      The allegations of Paragraph 159 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in

Paragraph 159 of Plaintiff’s Second Amended Complaint.




                                     51
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 52 of 133




                                      160.

      The allegations of Paragraph 160 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 160 of

Plaintiff’s Second Amended Complaint.

                                      161.

      Defendant admits that it owned the hotel until July of 2011 when its interests

were foreclosed through foreclosure sale.

                                      162.

      Defendant admits that it owned the property up until July of 2011 when its

interests were foreclosed through foreclosure. Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations

contained in Paragraph 162 of Plaintiff’s Second Amended Complaint, and

therefore denies same.

                                      163.

      Defendant admits that it owned the property up until July of 2011 when its

interests were foreclosed through foreclosure. Defendant denies all remaining

allegations contained in Paragraph 163 of the Second Amended Complaint,




                                        52
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 53 of 133




including the allegation that Defendant benefitted financially from any alleged sex

trafficking.

               1.   Owners of the Suburban Extended Stay

                                      164.

      Defendant admits that it owned the property up until July of 2011 when its

interests were foreclosed through foreclosure. Defendant denies all remaining

allegations contained in Paragraph 164 of the Second Amended Complaint. By

way of further response, Defendant objects to and denies the accuracy of Plaintiff’s

representations reflected in the diagram under Paragraph 164.

                                      165.

      The allegations of Paragraph 165 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 165 of

Plaintiff’s Second Amended Complaint.

                                      166.

      The allegations of Paragraph 166 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 166 of

Plaintiff’s Second Amended Complaint.

                                        53
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 54 of 133




                                     167.

      The allegations of Paragraph 167 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 167 of

Plaintiff’s Second Amended Complaint.

                                     168.

      The allegations of Paragraph 168 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 168 of

Plaintiff’s Second Amended Complaint.

            2.    Manager of the Suburban Stay

                                     169.

      Defendant denies the allegations contained in Paragraph 169 of Plaintiff’s

Second Amended Complaint.

                                     170.

      The allegations of Paragraph 170 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 170 of

Plaintiff’s Second Amended Complaint.

                                        54
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 55 of 133




                                     171.

      The allegations of Paragraph 171(a)-(g) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

171(a)-(g) of Plaintiff’s Second Amended Complaint.

IV.   THE MICROTEL INN & SUITES

      A.    The Sex Trafficking of Jane Doe 1 at the Microtel

                                     172.

      The allegations of Paragraph 172 the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 172 of

Plaintiff’s Second Amended Complaint.

                                     173.

      The allegations of Paragraph 173 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 173 of

Plaintiff’s Second Amended Complaint.




                                        55
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 56 of 133




                                     174.

      The allegations of Paragraph 174 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 174 of

Plaintiff’s Second Amended Complaint.

                                     175.

      The allegations of Paragraph 175 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 175 of

Plaintiff’s Second Amended Complaint.

                                     176.

      The allegations of Paragraph 176 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 176 of

Plaintiff’s Second Amended Complaint.

                                     177.

      The allegations of Paragraph 177 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        56
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 57 of 133




information to either admit or deny the allegations contained in Paragraph 177 of

Plaintiff’s Second Amended Complaint.

                                     178.

      The allegations of Paragraph 178 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 178 of

Plaintiff’s Second Amended Complaint.

                                     179.

      The allegations of Paragraph 179 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 179 of

Plaintiff’s Second Amended Complaint.

                                     180.

      The allegations of Paragraph 180 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 180 of

Plaintiff’s Second Amended Complaint.




                                        57
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 58 of 133




                                     181.

      The allegations of Paragraph 181 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 181 of

Plaintiff’s Second Amended Complaint.

                                     182.

      The allegations of Paragraph 182 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 182 of

Plaintiff’s Second Amended Complaint.

                                     183.

      The allegations of Paragraph 183 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 183 of

Plaintiff’s Second Amended Complaint.

                                     184.

      The allegations of Paragraph 184 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        58
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 59 of 133




information to either admit or deny the allegations contained in Paragraph 184 of

Plaintiff’s Second Amended Complaint.

                                     185.

      The allegations of Paragraph 185 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 185 of

Plaintiff’s Second Amended Complaint.

                                     186.

      The allegations of Paragraph 186 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 186 of

Plaintiff’s Second Amended Complaint.

                                     187.

      The allegations of Paragraph 187(a)-(c) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

187(a)-(c) of Plaintiff’s Second Amended Complaint.




                                        59
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 60 of 133




                                     188.

      The allegations of Paragraph 188 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 188 of

Plaintiff’s Second Amended Complaint.

                                     189.

      The allegations of Paragraph 189 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 189 of

Plaintiff’s Second Amended Complaint.

                                     190.

      The allegations of Paragraph 190 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 190 of

Plaintiff’s Second Amended Complaint.

                                     191.

      The allegations of Paragraph 191 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        60
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 61 of 133




information to either admit or deny the allegations contained in Paragraph 191 of

Plaintiff’s Second Amended Complaint.

                                     192.

      The allegations of Paragraph 192 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 192 of

Plaintiff’s Second Amended Complaint.

      B.    The Microtel Defendants

                                     193.

      The allegations of Paragraph 193 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 193 of

Plaintiff’s Second Amended Complaint.

                                     194.

      The allegations of Paragraph 194 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 194 of

Plaintiff’s Second Amended Complaint.




                                        61
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 62 of 133




                                     195.

      The allegations of Paragraph 195 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 195 of

Plaintiff’s Second Amended Complaint.

                                     196.

      The allegations of Paragraph 196 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 196 of

Plaintiff’s Second Amended Complaint.

            1.    Owners of the Microtel

                                     197.

      The allegations of Paragraph 197 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 197 of

Plaintiff’s Second Amended Complaint.




                                        62
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 63 of 133




            2.    Managers of the Microtel

                                     198.

      The allegations of Paragraph 198 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 198 of

Plaintiff’s Second Amended Complaint.

            3.    The Microtel Defendants are Agents of CC&S

                                     199.

      The allegations of Paragraph 199 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 199 of

Plaintiff’s Second Amended Complaint.

                                     200.

      The allegations of Paragraph 200 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 200 of

Plaintiff’s Second Amended Complaint.




                                        63
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 64 of 133




                                    201.

      The allegations of Paragraph 201(a)-(k) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

201(a)-(k) of Plaintiff’s Second Amended Complaint.

                                   COUNTS

 Violations of the Georgia Racketeer Influenced and Corrupt Organizations
      Act (Allegations Common to Counts I-II, V-VI, IX-X, XIII-XIV)
                                    202.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 202 of Plaintiff’s Second Amended Complaint.

      A.    Acts of Racketeering Activity

            i.    Sex Trafficking in Violation of Federal Law

                                    203.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 203 of Plaintiff’s Second Amended Complaint.

            ii.   Sex Trafficking in Violation of State Law

                                    204.

      O.C.G.A. § 16-14-3(5)(A)(vi) and O.C.G.A. § 16-5-46 speak for themselves.

To the extent Plaintiff attempts to characterize the law under either statute,
                                      64
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 65 of 133




Defendant denies those allegations.     All remaining allegations contained in

Paragraph 204 of Plaintiff’s Second Amended Complaint are denied.

                                      205.

      O.C.G.A. § 16-14-3(5)(C) and 18 U.S.C. § 1961(b) speak for themselves.

To the extent Plaintiff attempts to characterize the law under either statute,

Defendant denies those allegations.     All remaining allegations contained in

Paragraph 205(a)-(c) of Plaintiff’s Second Amended Complaint are denied.

                                      206.

      O.C.G.A. § 16-5-46(a)(8)A) speaks for itself.      To the extent Plaintiff

attempts to characterize the law under that statute, Defendant denies those

allegations. All remaining allegations contained in Paragraph 206 of Plaintiff’s

Second Amended Complaint are denied.

                                      207.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 207 of Plaintiff’s Second Amended Complaint.

                                      208.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 208 of Plaintiff’s Second Amended Complaint.




                                       65
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 66 of 133




                                    209.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 209 of Plaintiff’s Second Amended Complaint.

                                    210.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 210(c) of Plaintiff’s Second Amended Complaint. Paragraph 210(a)-

(b), (d) are not directed to this Defendant. Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

Paragraph 210(a)-(b), (d) of Plaintiff’s Second Amended Complaint, and therefore

Defendant denies same.

                                    211.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 211 of Plaintiff’s Second Amended Complaint.

            iii.   False Imprisonment

                                    212.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 212 of Plaintiff’s Second Amended Complaint.




                                        66
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 67 of 133




                                        213.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 213(c) of Plaintiff’s Second Amended Complaint. Paragraph 213(a)-

(b), (d) are not directed to this Defendant. Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

Paragraph 213(a)-(b), (d) of Plaintiff’s Second Amended Complaint, and therefore

denies same.

               iv.   Battery

                                        214.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 214 of Plaintiff’s Second Amended Complaint.

               v.    Keeping a Place of Prostitution

                                        215.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 215 of Plaintiff’s Second Amended Complaint.

                                        216.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 216 of Plaintiff’s Second Amended Complaint.




                                          67
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 68 of 133




                                      217.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 217(c) of Plaintiff’s Second Amended Complaint. Paragraph 217(a)-

(b), (d) are not directed to this Defendant. Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

Paragraph 217(a)-(b), (d) of Plaintiff’s Second Amended Complaint, and therefore

denies same.

               vi.   Pimping

                                      218.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 218 of Plaintiff’s Second Amended Complaint.

      B.       The Acts of Racketeering Activity Formed a Pattern

                                      219.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 219 of Plaintiff’s Second Amended Complaint.

                                      220.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 220 of Plaintiff’s Second Amended Complaint.




                                       68
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 69 of 133




                                    221.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 221 of Plaintiff’s Second Amended Complaint.

                                    222.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 222 of Plaintiff’s Second Amended Complaint.

                                    223.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 223 of Plaintiff’s Second Amended Complaint.

                                    224.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 224 of Plaintiff’s Second Amended Complaint.

                                    225.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 225 of Plaintiff’s Second Amended Complaint.

                                    226.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 226(a)-(c) of Plaintiff’s Second Amended Complaint.




                                      69
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 70 of 133




                                     COUNT I

 Violations of the Georgia Racketeer Influenced and Corrupt Organizations
                          Act O.C.G.A. § 16-14-4(c)
(Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW, Red
                      Roof Franchising, and RRI West)

                                       227.

      Defendant hereby incorporates by references its responses and objections to

Parts I. A. and B. and Paragraphs 202-226 as if fully set forth herein.

                                       228.

      The allegations of Paragraph 228 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 228 of

Plaintiff’s Second Amended Complaint.

                                       229.

      The allegations of Paragraph 229 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 229 of

Plaintiff’s Second Amended Complaint.

                                       230.

      The allegations of Paragraph 230 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or
                                         70
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 71 of 133




information to either admit or deny the allegations contained in Paragraph 230 of

Plaintiff’s Second Amended Complaint.

                                     231.

      The allegations of Paragraph 231 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 231 of

Plaintiff’s Second Amended Complaint.

                                     232.

      The allegations of Paragraph 232 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 232 of

Plaintiff’s Second Amended Complaint.

                                     233.

      The allegations of Paragraph 233 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 233 of

Plaintiff’s Second Amended Complaint.




                                        71
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 72 of 133




                                     234.

      The allegations of Paragraph 234 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 234 of

Plaintiff’s Second Amended Complaint.

                                     235.

      The allegations of Paragraph 235 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 235 of

Plaintiff’s Second Amended Complaint.

                                     236.

      The allegations of Paragraph 236 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 236 of

Plaintiff’s Second Amended Complaint.

                                     237.

      The allegations of Paragraph 237 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        72
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 73 of 133




information to either admit or deny the allegations contained in Paragraph 237 of

Plaintiff’s Second Amended Complaint

                                       238.

      The allegations of Paragraph 238 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 238 of

Plaintiff’s Second Amended Complaint.

                                     COUNT II

 Violations of the Georgia Racketeer Influenced and Corrupt Organizations
                          Act O.C.G.A. § 16-14-4(a)
(Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW, Red
                      Roof Franchising, and RRI West)

                                       239.

      Defendant hereby incorporates by references its responses and objections to

Parts I. A. and B. and Paragraphs 202-226 as if fully set forth herein.

                                       240.

      The allegations of Paragraph 240 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 240 of

Plaintiff’s Second Amended Complaint.



                                         73
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 74 of 133




                                     241.

      The allegations of Paragraph 241 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 241 of

Plaintiff’s Second Amended Complaint.

                                     242.

      The allegations of Paragraph 242 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 242 of

Plaintiff’s Second Amended Complaint.

                                     243.

      The allegations of Paragraph 243 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 243 of

Plaintiff’s Second Amended Complaint.

                                     244.

      The allegations of Paragraph 244 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        74
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 75 of 133




information to either admit or deny the allegations contained in Paragraph 244 of

Plaintiff’s Second Amended Complaint.

                                          245.

       The allegations of Paragraph 245 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 245 of

Plaintiff’s Second Amended Complaint.

                                          246.

       The allegations of Paragraph 246 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 246 of

Plaintiff’s Second Amended Complaint.

                                      COUNT III

                      TVPRA, 18 U.S.C. § 1595
(Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW, Red
                   Roof Franchising, and RRI West)

                                          247.

       Defendant hereby incorporates by references its responses and objections to

Parts I. A. and B. as if fully set forth herein.




                                            75
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 76 of 133




                                     248.

      The allegations of Paragraph 248 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 248 of

Plaintiff’s Second Amended Complaint.

                                Direct Liability

                                     249.

      The allegations of Paragraph 249 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 249 of

Plaintiff’s Second Amended Complaint.

                                     250.

      The allegations of Paragraph 250 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 250 of

Plaintiff’s Second Amended Complaint.

                                     251.

      The allegations of Paragraph 251 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                        76
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 77 of 133




information to either admit or deny the allegations contained in Paragraph 251 of

Plaintiff’s Second Amended Complaint.

                                     252.

      The allegations of Paragraph 252 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 252 of

Plaintiff’s Second Amended Complaint.

                                     253.

      The allegations of Paragraph 253 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 253 of

Plaintiff’s Second Amended Complaint.

                                     254.

      The allegations of Paragraph 254 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 254 of

Plaintiff’s Second Amended Complaint.




                                        77
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 78 of 133




                                     255.

      The allegations of Paragraph 255 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 255 of

Plaintiff’s Second Amended Complaint.

                                     256.

      The allegations of Paragraph 256 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 256 of

Plaintiff’s Second Amended Complaint.

                                     257.

      The allegations of Paragraph 257 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 257 of

Plaintiff’s Second Amended Complaint.

                                     258.

      The allegations of Paragraph 258 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        78
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 79 of 133




information to either admit or deny the allegations contained in Paragraph 258 of

Plaintiff’s Second Amended Complaint.

                                     259.

      The allegations of Paragraph 259 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 259 of

Plaintiff’s Second Amended Complaint.

                                     260.

      The allegations of Paragraph 260 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 260 of

Plaintiff’s Second Amended Complaint.

                                Agent Liability

                                     261.

      The allegations of Paragraph 261 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 261 of

Plaintiff’s Second Amended Complaint.




                                        79
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 80 of 133




                                     262.

      The allegations of Paragraph 262 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 262 of

Plaintiff’s Second Amended Complaint.

                                     263.

      The allegations of Paragraph 263 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 263 of

Plaintiff’s Second Amended Complaint.

                       Alter Ego/Mere Instrumentality

                                     264.

      The allegations of Paragraph 264 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 264 of

Plaintiff’s Second Amended Complaint.

                                     265.

      The allegations of Paragraph 265 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                        80
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 81 of 133




information to either admit or deny the allegations contained in Paragraph 265 of

Plaintiff’s Second Amended Complaint.

                                     266.

      The allegations of Paragraph 266 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 266 of

Plaintiff’s Second Amended Complaint.

                                 Joint Venture

                                     267.

      The allegations of Paragraph 267 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 267 of

Plaintiff’s Second Amended Complaint.

                                     268.

      The allegations of Paragraph 268 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 268 of

Plaintiff’s Second Amended Complaint.




                                        81
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 82 of 133




                                     269.

      The allegations of Paragraph 269 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 269 of

Plaintiff’s Second Amended Complaint.

                                     270.

      The allegations of Paragraph 270 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 270 of

Plaintiff’s Second Amended Complaint.

                                     271.

      The allegations of Paragraph 271 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 271 of

Plaintiff’s Second Amended Complaint.

                                     272.

      The allegations of Paragraph 272 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        82
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 83 of 133




information to either admit or deny the allegations contained in Paragraph 272 of

Plaintiff’s Second Amended Complaint.

                                   Damages

                                     273.

      The allegations of Paragraph 273 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 273 of

Plaintiff’s Second Amended Complaint.

                                     274.

      The allegations of Paragraph 274 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 274 of

Plaintiff’s Second Amended Complaint.

                                     275.

      Defendant denies the allegations contained in Paragraph 275 of Plaintiff’s

Second Amended Complaint.




                                        83
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 84 of 133




                                       COUNT IV

                               Negligence
 (Against the Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW,
                  Red Roof Franchising, and RRI West)

                                          276.

       Defendant hereby incorporates by references its responses and objections to

Parts I. A.- B. as if fully set forth herein.

                                          277.

       The allegations of Paragraph 277 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 277 of

Plaintiff’s Second Amended Complaint.

                                          278.

       The allegations of Paragraph 278 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 278 of

Plaintiff’s Second Amended Complaint.

                                          279.

       The allegations of Paragraph 279 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                                84
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 85 of 133




information to either admit or deny the allegations contained in Paragraph 279 of

Plaintiff’s Second Amended Complaint.

                                     280.

      The allegations of Paragraph 280(a)-(k) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

280(a)-(k) of Plaintiff’s Second Amended Complaint.

                                     281.

      The allegations of Paragraph 281 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 281 of

Plaintiff’s Second Amended Complaint.

                                     282.

      The allegations of Paragraph 282 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 282 of

Plaintiff’s Second Amended Complaint.




                                        85
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 86 of 133




                                     283.

      The allegations of Paragraph 283 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 283 of

Plaintiff’s Second Amended Complaint.

                                     284.

      The allegations of Paragraph 284 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 284 of

Plaintiff’s Second Amended Complaint.

                                     285.

      The allegations of Paragraph 285 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 285 of

Plaintiff’s Second Amended Complaint.

                                     286.

      The allegations of Paragraph 286 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        86
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 87 of 133




information to either admit or deny the allegations contained in Paragraph 286 of

Plaintiff’s Second Amended Complaint.

                                     287.

      The allegations of Paragraph 287 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 287 of

Plaintiff’s Second Amended Complaint.

                                     288.

      The allegations of Paragraph 288 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 288 of

Plaintiff’s Second Amended Complaint.

                                     289.

      The allegations of Paragraph 289 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 289 of

Plaintiff’s Second Amended Complaint.




                                        87
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 88 of 133




                                        290.

      The allegations of Paragraph 290 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 290 of

Plaintiff’s Second Amended Complaint.

                                        291.

      The allegations of Paragraph 291 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 291 of

Plaintiff’s Second Amended Complaint.

                                     COUNT V
  Violations of the Georgia Racketeer Influenced and Corrupt Organizations
                           Act O.C.G.A. § 16-14-4(c)
 (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI West,
                          and Red Roof Franchising)

                                        292.

      Defendant hereby incorporates by references its responses and objections to

Parts II. A.- B. and Paragraphs 202-226 as if fully set forth herein.

                                        293.

      The allegations of Paragraph 293 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or
                                          88
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 89 of 133




information to either admit or deny the allegations contained in Paragraph 293 of

Plaintiff’s Second Amended Complaint.

                                     294.

      The allegations of Paragraph 294 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 294 of

Plaintiff’s Second Amended Complaint.

                                     295.

      The allegations of Paragraph 295 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 295 of

Plaintiff’s Second Amended Complaint.

                                     296.

      The allegations of Paragraph 296 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 296 of

Plaintiff’s Second Amended Complaint.




                                        89
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 90 of 133




                                     297.

      The allegations of Paragraph 297 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 297 of

Plaintiff’s Second Amended Complaint.

                                     298.

      The allegations of Paragraph 298 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 298 of

Plaintiff’s Second Amended Complaint.

                                     299.

      The allegations of Paragraph 299 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 299 of

Plaintiff’s Second Amended Complaint.

                                     300.

      The allegations of Paragraph 300 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        90
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 91 of 133




information to either admit or deny the allegations contained in Paragraph 300 of

Plaintiff’s Second Amended Complaint.

                                     301.

      The allegations of Paragraph 301 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 301 of

Plaintiff’s Second Amended Complaint.

                                     302.

      The allegations of Paragraph 302 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 302 of

Plaintiff’s Second Amended Complaint.

                                     303.

      The allegations of Paragraph 303 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 303 of

Plaintiff’s Second Amended Complaint.




                                        91
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 92 of 133




                                     COUNT VI

  Violations of the Georgia Racketeer Influenced and Corrupt Organizations
                           Act O.C.G.A. § 16-14-4(a)
 (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI West,
                          and Red Roof Franchising)

                                        304.

      Defendant hereby incorporates by references its responses and objections to

Parts II. A.- B. and Paragraphs 202-226 as if fully set forth herein.

                                        305.

      The allegations of Paragraph 305 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 305 of

Plaintiff’s Second Amended Complaint.

                                        306.

      The allegations of Paragraph 306 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 306 of

Plaintiff’s Second Amended Complaint.

                                        307.

      The allegations of Paragraph 307 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or
                                          92
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 93 of 133




information to either admit or deny the allegations contained in Paragraph 307 of

Plaintiff’s Second Amended Complaint.

                                     308.

      The allegations of Paragraph 308 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 308 of

Plaintiff’s Second Amended Complaint.

                                     309.

      The allegations of Paragraph 309 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 309 of

Plaintiff’s Second Amended Complaint.

                                     310.

      The allegations of Paragraph 310 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 310 of

Plaintiff’s Second Amended Complaint.




                                        93
      Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 94 of 133




                                          311.

       The allegations of Paragraph 311 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 311 of

Plaintiff’s Second Amended Complaint.

                                       COUNT VII

                         TVPRA, 18 U.S.C. § 1595
 (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI West,
                        and Red Roof Franchising)

                                          312.

       Defendant hereby incorporates by references its responses and objections to

Parts II. A.- B. as if fully set forth herein.

                                          313.

       The allegations of Paragraph 313 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 313 of

Plaintiff’s Second Amended Complaint.




                                             94
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 95 of 133




                                Direct Liability

                                     314.

      The allegations of Paragraph 314 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 314 of

Plaintiff’s Second Amended Complaint.

                                     315.

      The allegations of Paragraph 315 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 315 of

Plaintiff’s Second Amended Complaint.

                                     316.

      The allegations of Paragraph 316 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 316 of

Plaintiff’s Second Amended Complaint.

                                     317.

      The allegations of Paragraph 317 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                        95
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 96 of 133




information to either admit or deny the allegations contained in Paragraph 317 of

Plaintiff’s Second Amended Complaint.

                                     318.

      The allegations of Paragraph 318 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 318 of

Plaintiff’s Second Amended Complaint.

                                     319.

      The allegations of Paragraph 319 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 319 of

Plaintiff’s Second Amended Complaint.

                                     320.

      The allegations of Paragraph 320 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 320 of

Plaintiff’s Second Amended Complaint.




                                        96
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 97 of 133




                                     321.

      The allegations of Paragraph 321 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 321 of

Plaintiff’s Second Amended Complaint.

                                     322.

      The allegations of Paragraph 322 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 322 of

Plaintiff’s Second Amended Complaint.

                                     323.

      The allegations of Paragraph 323 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 323 of

Plaintiff’s Second Amended Complaint.

                                     324.

      The allegations of Paragraph 324 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                        97
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 98 of 133




information to either admit or deny the allegations contained in Paragraph 324 of

Plaintiff’s Second Amended Complaint.

                                     325.

      The allegations of Paragraph 325 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 325 of

Plaintiff’s Second Amended Complaint.

                                     326.

      The allegations of Paragraph 326 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 326 of

Plaintiff’s Second Amended Complaint.

                                     327.

      The allegations of Paragraph 327 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 327 of

Plaintiff’s Second Amended Complaint.




                                        98
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 99 of 133




                                   Damages

                                     328.

      The allegations of Paragraph 328 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 328 of

Plaintiff’s Second Amended Complaint.

                                     329.

      The allegations of Paragraph 329 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 329 of

Plaintiff’s Second Amended Complaint.

                                     330.

      Defendant denies the allegations contained in Paragraph 330 of Plaintiff’s

Second Amended Complaint.




                                        99
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 100 of 133




                                      COUNT VIII

                                Negligence
  (Against the Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI
                      West, and Red Roof Franchising)

                                          331.

       Defendant hereby incorporates by references its responses and objections to

Parts II. A.- B. as if fully set forth herein.

                                          332.

       The allegations of Paragraph 332 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 332 of

Plaintiff’s Second Amended Complaint.

                                          333.

       The allegations of Paragraph 333 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 333 of

Plaintiff’s Second Amended Complaint.

                                          334.

       The allegations of Paragraph 334 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                            100
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 101 of 133




information to either admit or deny the allegations contained in Paragraph 334 of

Plaintiff’s Second Amended Complaint.

                                     335.

      The allegations of Paragraph 335(a)-(k) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

335(a)-(k) of Plaintiff’s Second Amended Complaint.

                                     336.

      The allegations of Paragraph 336 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 336 of

Plaintiff’s Second Amended Complaint.

                                     337.

      The allegations of Paragraph 337 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 337 of

Plaintiff’s Second Amended Complaint.




                                      101
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 102 of 133




                                     338.

      The allegations of Paragraph 338 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 338 of

Plaintiff’s Second Amended Complaint.

                                     339.

      The allegations of Paragraph 339 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 339 of

Plaintiff’s Second Amended Complaint.

                                     340.

      The allegations of Paragraph 340 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 340 of

Plaintiff’s Second Amended Complaint.

                                     341.

      The allegations of Paragraph 341 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                      102
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 103 of 133




information to either admit or deny the allegations contained in Paragraph 341 of

Plaintiff’s Second Amended Complaint.

                                     342.

      The allegations of Paragraph 342 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 342 of

Plaintiff’s Second Amended Complaint.

                                     343.

      The allegations of Paragraph 343 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 343 of

Plaintiff’s Second Amended Complaint.

                                     344.

      The allegations of Paragraph 344 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 344 of

Plaintiff’s Second Amended Complaint.




                                      103
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 104 of 133




                                        345.

      The allegations of Paragraph 345 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 345 of

Plaintiff’s Second Amended Complaint.

                                     COUNT IX

 Violations of the Georgia Racketeer Influenced and Corrupt Organizations
                          Act O.C.G.A. § 16-14-4(c)
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG SU LP,
                        WHG SU LLC, and SUB-SU)

                                        346.

      Defendant hereby incorporates by references its responses and objections to

Parts III. A.- B. and Paragraphs 202-226 as if fully set forth herein.

                                        347.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 347 of Plaintiff’s Second Amended Complaint.

                                        348.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 348 of Plaintiff’s Second Amended Complaint.




                                         104
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 105 of 133




                                   349.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 349 of Plaintiff’s Second Amended Complaint.

                                   350.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 350 of Plaintiff’s Second Amended Complaint.

                                   351.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 351 of Plaintiff’s Second Amended Complaint.

                                   352.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 352 of Plaintiff’s Second Amended Complaint.

                                   353.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 353 of Plaintiff’s Second Amended Complaint.

                                   354.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 354 of Plaintiff’s Second Amended Complaint.




                                     105
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 106 of 133




                                        355.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 355 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                        356.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 356 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                        357.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 357 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                     COUNT X

Georgia Racketeer Influenced and Corrupt Organizations Act O.C.G.A. § 16-
                                 14-4(a)
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG SU LP,
                       WHG SU LLC, and SUB-SU)

                                        358.

      Defendant hereby incorporates by references its responses and objections to

Parts III. A.- B. and Paragraphs 202-226 as if fully set forth herein.


                                         106
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 107 of 133




                                        359.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 359 of Plaintiff’s Second Amended Complaint.

                                        360.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 360 of Plaintiff’s Second Amended Complaint.

                                        361.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 361 of Plaintiff’s Second Amended Complaint.

                                        362.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 362 of Plaintiff’s Second Amended Complaint.

                                        363.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 363 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.




                                         107
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 108 of 133




                                           364.

       As to this Defendant, Defendant denies the allegations contained in

Paragraph 364 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                           365.

       As to this Defendant, Defendant denies the allegations contained in

Paragraph 365 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                       COUNT XI

                       TVPRA, 18 U.S.C. § 1595
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG SU LP,
                      WHG SU LLC, and SUB-SU)

                                           366.

       Defendant hereby incorporates by references its responses and objections to

Parts III. A.- B. as if fully set forth herein.

                                           367.

       As to this Defendant, Defendant denies the allegations contained in

Paragraph 367 of Plaintiff’s Second Amended Complaint.




                                            108
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 109 of 133




                               Direct Liability

                                   368.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 368 of Plaintiff’s Second Amended Complaint.

                                   369.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 369 of Plaintiff’s Second Amended Complaint.

                                   370.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 370 of Plaintiff’s Second Amended Complaint.

                                   371.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 371 of Plaintiff’s Second Amended Complaint.

                                   372.

     As to this Defendant, Defendant denies the allegations contained in

Paragraph 372 of Plaintiff’s Second Amended Complaint.

                                   373.

     Defendant denies the allegations contained in Paragraph 373 of Plaintiff’s

Second Amended Complaint.

                                     109
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 110 of 133




                                     374.

      The allegations of Paragraph 374 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 374 of

Plaintiff’s Second Amended Complaint, and therefore denies same.

                                     375.

      The allegations of Paragraph 375 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 375 of

Plaintiff’s Second Amended Complaint, and therefore denies same.

                                     376.

      The allegations of Paragraph 376 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 376 of

Plaintiff’s Second Amended Complaint, and therefore denies same.

                                     377.

      The allegations of Paragraph 377 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                      110
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 111 of 133




information to either admit or deny the allegations contained in Paragraph 377 of

Plaintiff’s Second Amended Complaint, and therefore denies same.

                                     378.

      The allegations of Paragraph 378 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 378 of

Plaintiff’s Second Amended Complaint, and therefore denies same.

                                     379.

      The allegations of Paragraph 379 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 379 of

Plaintiff’s Second Amended Complaint, and therefore denies same.

                                   Damages

                                     380.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 380 of Plaintiff’s Second Amended Complaint.




                                      111
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 112 of 133




                                           381.

       As to this Defendant, Defendant denies the allegations contained in

Paragraph 381 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                           382.

       Defendant denies the allegations contained in Paragraph 382 of Plaintiff’s

Second Amended Complaint.             Defendant specifically denies that Plaintiff is

entitled to any damages.

                                       COUNT XII

                               Negligence
(Against the Suburban Extended Stay Defendants: HSI, Westmont, WHG SU
                    LP, WHG SU LLC, and SUB-SU)

                                           383.

       Defendant hereby incorporates by references its responses and objections to

Parts III. A.- B. as if fully set forth herein.

                                           384.

       Defendant admits that it owned the property up until July of 2011 when all

of its interests were foreclosed through a foreclosure sale. Defendant denies all

remaining allegations contained in Paragraph 384 of Plaintiff’s Second Amended

Complaint.

                                            112
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 113 of 133




                                     385.

      Defendant admits that it owned the property up until July of 2011 when all

of its interests were foreclosed through a foreclosure sale. Defendant denies all

remaining allegations contained in Paragraph 385 of Plaintiff’s Second Amended

Complaint.

                                     386.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 386 of Plaintiff’s Second Amended Complaint.

                                     387.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 387(a)-(k) of Plaintiff’s Second Amended Complaint.

                                     388.

      Defendant denies the allegations contained in Paragraph 388 of Plaintiff’s

Second Amended Complaint.

                                     389.

      The allegations of Paragraph 389 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 389 of

Plaintiff’s Second Amended Complaint.

                                      113
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 114 of 133




                                     390.

      The allegations of Paragraph 390 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 390 of

Plaintiff’s Second Amended Complaint.

                                     391.

      The allegations of Paragraph 391 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 391 of

Plaintiff’s Second Amended Complaint.

                                     392.

      The allegations of Paragraph 392 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 392 of

Plaintiff’s Second Amended Complaint.

                                     393.

      The allegations of Paragraph 393 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                      114
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 115 of 133




information to either admit or deny the allegations contained in Paragraph 393 of

Plaintiff’s Second Amended Complaint.

                                        394.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 394 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                        395.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 395 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                        396.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 396 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.

                                        397.

      As to this Defendant, Defendant denies the allegations contained in

Paragraph 397 of Plaintiff’s Second Amended Complaint. Defendant specifically

denies that Plaintiff is entitled to any damages.




                                         115
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 116 of 133




                                    COUNT XII

 Violations of the Georgia Racketeer Influenced and Corrupt Organizations
                          Act O.C.G.A. § 16-14-4(c)
         (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                       398.

      Defendant hereby incorporates by references its responses and objections to

Parts IV. A.- B. and Paragraphs 202-226 as if fully set forth herein.

                                       399.

      The allegations of Paragraph 399 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 399 of

Plaintiff’s Second Amended Complaint.

                                       400.

      The allegations of Paragraph 400 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 400 of

Plaintiff’s Second Amended Complaint.

                                       401.

      The allegations of Paragraph 401 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                        116
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 117 of 133




information to either admit or deny the allegations contained in Paragraph 401 of

Plaintiff’s Second Amended Complaint.

                                     402.

      The allegations of Paragraph 402 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 402 of

Plaintiff’s Second Amended Complaint.

                                     403.

      The allegations of Paragraph 403 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 403 of

Plaintiff’s Second Amended Complaint.

                                     404.

      The allegations of Paragraph 404 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 404 of

Plaintiff’s Second Amended Complaint.




                                      117
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 118 of 133




                                     405.

      The allegations of Paragraph 405 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 405 of

Plaintiff’s Second Amended Complaint.

                                     406.

      The allegations of Paragraph 406 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 406 of

Plaintiff’s Second Amended Complaint.

                                     407.

      The allegations of Paragraph 407 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 407 of

Plaintiff’s Second Amended Complaint.

                                     408.

      The allegations of Paragraph 408 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                      118
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 119 of 133




information to either admit or deny the allegations contained in Paragraph 408 of

Plaintiff’s Second Amended Complaint.

                                       409.

      The allegations of Paragraph 409 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 409 of

Plaintiff’s Second Amended Complaint.

                                   COUNT XIV

        Georgia Racketeer Influenced and Corrupt Organizations Act
                           O.C.G.A. § 16-14-4(a)
         (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                       410.

      Defendant hereby incorporates by references its responses and objections to

Parts IV. A.- B. and Paragraphs 202-226 as if fully set forth herein.

                                       411.

      The allegations of Paragraph 411 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 411 of

Plaintiff’s Second Amended Complaint.




                                        119
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 120 of 133




                                     412.

      The allegations of Paragraph 412 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 412 of

Plaintiff’s Second Amended Complaint.

                                     413.

      The allegations of Paragraph 413 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 413 of

Plaintiff’s Second Amended Complaint.

                                     414.

      The allegations of Paragraph 414 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 414 of

Plaintiff’s Second Amended Complaint.

                                     415.

      The allegations of Paragraph 415 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                      120
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 121 of 133




information to either admit or deny the allegations contained in Paragraph 415 of

Plaintiff’s Second Amended Complaint.

                                         416.

      The allegations of Paragraph 416 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 416 of

Plaintiff’s Second Amended Complaint.

                                         417.

      The allegations of Paragraph 417 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 417 of

Plaintiff’s Second Amended Complaint.

                                      COUNT XV

                           TVPRA, 18 U.S.C. § 1595
           (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                         418.

      Defendant hereby incorporates by references its responses and objections to

Parts IV. A.- B. as if fully set forth herein.




                                           121
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 122 of 133




                                     419.

      The allegations of Paragraph 419 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 419 of

Plaintiff’s Second Amended Complaint.

                                Direct Liability

                                     420.

      The allegations of Paragraph 420 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 420 of

Plaintiff’s Second Amended Complaint.

                                     421.

      The allegations of Paragraph 421 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 421 of

Plaintiff’s Second Amended Complaint.

                                     422.

      The allegations of Paragraph 422 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

                                      122
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 123 of 133




information to either admit or deny the allegations contained in Paragraph 422 of

Plaintiff’s Second Amended Complaint.

                                     423.

      The allegations of Paragraph 423 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 423 of

Plaintiff’s Second Amended Complaint.

                                     424.

      The allegations of Paragraph 424 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 424 of

Plaintiff’s Second Amended Complaint.

                                     425.

      The allegations of Paragraph 425 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 425 of

Plaintiff’s Second Amended Complaint.




                                      123
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 124 of 133




                                     426.

      The allegations of Paragraph 426 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 426 of

Plaintiff’s Second Amended Complaint.

                                     427.

      The allegations of Paragraph 427 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 427 of

Plaintiff’s Second Amended Complaint.

                                     428.

      The allegations of Paragraph 428 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 428 of

Plaintiff’s Second Amended Complaint.

                                     429.

      The allegations of Paragraph 429 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                      124
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 125 of 133




information to either admit or deny the allegations contained in Paragraph 429 of

Plaintiff’s Second Amended Complaint.

                                     430.

      The allegations of Paragraph 430 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 430 of

Plaintiff’s Second Amended Complaint.

                                     431.

      The allegations of Paragraph 431 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 431 of

Plaintiff’s Second Amended Complaint.

                                   Damages

                                     432.

      The allegations of Paragraph 432 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 432 of

Plaintiff’s Second Amended Complaint.




                                      125
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 126 of 133




                                         433.

      The allegations of Paragraph 433 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 433 of

Plaintiff’s Second Amended Complaint.

                                         434.

      Defendant denies the allegations contained in Paragraph 434 of Plaintiff’s

Second Amended Complaint.

                                     COUNT XVI

                                  Negligence
         (Against the Microtel Defendants: Kuzzins, CC&S, and Essex)

                                         435.

      Defendant hereby incorporates by references its responses and objections to

Parts IV. A.- B. as if fully set forth herein.

                                         436.

      The allegations of Paragraph 436 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 436 of

Plaintiff’s Second Amended Complaint.


                                           126
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 127 of 133




                                     437.

      The allegations of Paragraph 437 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 437 of

Plaintiff’s Second Amended Complaint.

                                     438.

      The allegations of Paragraph 438 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 438 of

Plaintiff’s Second Amended Complaint.

                                     439.

      The allegations of Paragraph 439(a)-(k) of the Second Amended Complaint

are not directed at this Defendant. Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in Paragraph

439(a)–(k) of Plaintiff’s Second Amended Complaint.

                                     440.

      The allegations of Paragraph 440 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                      127
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 128 of 133




information to either admit or deny the allegations contained in Paragraph 440 of

Plaintiff’s Second Amended Complaint.

                                     441.

      The allegations of Paragraph 441 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 441 of

Plaintiff’s Second Amended Complaint.

                                     442.

      The allegations of Paragraph 442 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 442 of

Plaintiff’s Second Amended Complaint.

                                     443.

      The allegations of Paragraph 443 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 443 of

Plaintiff’s Second Amended Complaint.




                                      128
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 129 of 133




                                     444.

      The allegations of Paragraph 444 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 444 of

Plaintiff’s Second Amended Complaint.

                                     445.

      The allegations of Paragraph 445 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 445 of

Plaintiff’s Second Amended Complaint.

                                     446.

      The allegations of Paragraph 446 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in Paragraph 446 of

Plaintiff’s Second Amended Complaint.

                                     447.

      The allegations of Paragraph 447 of the Second Amended Complaint are not

directed at this Defendant. Defendant does not have sufficient knowledge or




                                      129
     Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 130 of 133




information to either admit or deny the allegations contained in Paragraph 447 of

Plaintiff’s Second Amended Complaint.

                                        448.

      Defendant denies that Plaintiff is entitled to any damages, whatsoever,

against it with regards to the allegations contained in her Second Amended

Complaint.

                                        449.

      Defendant denies all allegations contained in Plaintiff’s Second Amended

Complaint that have not been expressly admitted herein.

      Wherefore, Defendant HSI CHAMBLEE, LLC, having fully answered

Plaintiff’s Second Amended Complaint prays that it be discharged on all the

aforesaid defenses, and that judgment be entered in favor of Defendant and against

Plaintiff, with all costs cast upon the Plaintiff. Defendant prays that:

      (a) Plaintiff’s Second Amended Complaint be dismissed;

      (b) That Defendant have a jury of 12 for a trial of this case; and

      (c) Any further relief this Court deems as proper.



                         [Signature Line on Following Page]




                                          130
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 131 of 133




     This 26th day of June, 2020.


                                     SWIFT, CURRIE, McGHEE & HIERS

                                     By: /s/ Sabrina L. Atkins
                                         Pamela N. Lee
                                         Georgia State Bar No. 198981
                                         Sabrina L. Atkins
                                         Georgia State Bar No. 567762
                                         Attorneys for Defendant         HSI
                                         Chamblee, LLC

Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
sabrina.atkins@swiftcurrie.com




                                      131
    Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 132 of 133




                     CERTIFICATE OF COMPLAINCE

      I hereby certify this document was prepared in accordance with Court Rule

L.R. 5.1B, N.D. Ga., in the Times New Roman (14 point) font.



                                     SWIFT, CURRIE, McGHEE & HIERS

                                     By: /s/ Sabrina L. Atkins
                                         Pamela N. Lee
                                         Georgia State Bar No. 198981
                                         Sabrina L. Atkins
                                         Georgia State Bar No. 567762
                                         Attorneys for Defendant          HSI
                                         Chamblee, LLC

Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
sabrina.atkins@swiftcurrie.com




                                      132
       Case 1:19-cv-03840-WMR Document 330 Filed 06/26/20 Page 133 of 133




                          CERTIFICATE OF SERVICE

         This is to certify that on the 26th day of June 2020, I have caused to be

served upon counsel for all parties a true and correct copy of the foregoing HSI

CHAMBLEE, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO

PLAINTIFF’S SECOND AMENDED COMPLAINT by filing same through

use of the Court’s online filing system, the CM/ECF system for the United States

District Court for the Northern District of Georgia, which will serve all counsel of

record.

                                       SWIFT, CURRIE, McGHEE & HIERS

                                       By: /s/ Sabrina L. Atkins
                                           Pamela N. Lee
                                           Georgia State Bar No. 198981
                                           Sabrina L. Atkins
                                           Georgia State Bar No. 567762
                                           Attorneys for Defendant             HSI
                                           Chamblee, LLC
Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
sabrina.atkins@swiftcurrie.com
4818-3389-4592, v. 2




                                        133
